Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 5/26/2022.  Applicant has amended claim 1, 4, 7, and 10, and has added claims 21-24.  Claims 2-3, 5-6, 8-9, and 11-20 have been cancelled.  Currently, claims 1, 4, 7, 10, and 21-24 are pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/28/2013. A certified copy of the foreign application JP 2013-223326 as required by 37 CFR 1.55 has been filed in the parent case, 15/032,560, filed on April 27, 2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendments
Acknowledgement to applicant’s amendment to claims 4, 7, 10 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claims 4, 7, 10 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 1, 4, 7, 10 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections to the drawings and specification.  Objection to claims 1, 4, 7, 10 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 1, 4, 7, and 10 have been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112, first paragraph.  Rejection to claims 1, 4, 7, and 10 is hereby withdrawn.

Response to Arguments
Applicant states that the “certified copy of the foreign application JP 2013-223326 was retrieved by the PTO on April 27, 2016, in the Grand-Parent Application No. 15/032,560, filed on April 27, 2016.”  The certified copy is acknowledged.
Applicant’s arguments on the Double Patenting Rejection section of the Remarks, page 6, states that “co-pending Application 16123294.does not recite “receive first information based on location of the plurality of UEs from the location server.”…Applicant respectfully requests the Examiner to withdraw the double patenting rejection.“  Examiner notes that the rejection states that the co-pending application discloses a narrower invention, and also in claim 19 of the co-pending application, information being passed contains location information.  Additionally to the claim on the co-pending application being an obvious variation to the current application because both are directed towards creating groups of user equipments via proximity based server for secure communications between user equipments, prior art of record, Choyi, also teaches receiving information based on location of the plurality of UEs from the location server, as it states in paragraph [0067].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the information received to also include location information, as also seen in Choyi.  The motivation to do so would have been in order to reduce malicious attacks on the network (Choyi: par 86).  Therefore the non-statutory double patenting rejection is maintained as both instant application and co-pending application are obvious variations of each other on both ways, 1) co-pending application uses narrower language and 2) using obviousness analysis in view of prior art of record, which teaches “information based on location”. 
Regarding rejection of claim 1 under 35 USC § 102, the arguments filed 5/526/2022 have been considered but are not persuasive to overcome the references on record: Choyi et al. (US 2016/0065362 A1, hereinafter “Choyi”.
In claim 1:
	Applicant argues that “Choyi merely discloses that multiple users share a same group key… In particular, a key of Choyi is not a group ID, as a person of ordinary skill in the art would have interpreted based on the instant application…”  Examiner notes that the identifier of the group, as cited, can be any common information used by a group that represents that group.  A common key, in Choyi, allows all UEs from the one group to be able to communicate with each other.  Additionally, the claims do not recite the utility of such group ID.  As such, one of ordinary skill in the art could interpret this common key to be a common identifier in a group of UEs that allows UEs to communicate.  Also, Examiner reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
	Applicant also argues “Choyi fails to teach or suggest “receiving first information based on location of the plurality of UEs from the location server….paragraph [0067], Choyi discloses that the PSSF 202 receives a notification concerning proximity communications.  However, this notification in Choyi is not based on the location of the plurality of UEs”.  Examiner notes that Choyi teaches receiving notification (i.e. information) based on location of the user equipments (i.e. proximity communication).  Examiner also notes that paragraph [0027] teaches that the proximity services include location and presence information.  Therefore, one of ordinary skill in the art can conclude that the proximity communications received includes location and presence information.  Therefore, prior art of record teaches the claim limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,4, 7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 7 and 10-12 of copending Application No. 16123294.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards creating groups of user equipments via proximity based server for secure communications between user equipments..
Current Application
Co-pending Application16123294
Comments
1. A management server in a mobile communication system including a plurality of UEs (User Equipments) and a location server, the management server comprising: 

at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor 

to receive first information based on location of the plurality of UEs from the location server; 




perform a group creation upon reception of the first information; and 





send, to a UE among the plurality of UEs, a message including an identifier of the group and a result of performing the group creation.
4. A network server in a mobile communication system including a first User Equipment (UE) and a second UE that are a member of a group, the network server comprising: 

at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 

connect to the first UE and the second UE; 

receive a first request message from the first UE; 

receive a second request message from the second UE; 

check the first UE and the second UE; 

derive a key related to a group identifier of the group, the group identifier being obtained based on the first UE and the second UE; 

send, to the first UE, status information related to the group, the key, and the group identifier; and 

send, to the second UE, the status information, the key, and the group identifier, 

wherein the first UE and the second UE derive a confidential key based on the key for a direct communication.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   
Claims 4, 7, 10
Claims 1, 7, 10-12
Similar claims



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, and 21-24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by *Choyi et al. (US 2016/0065362 A1, hereinafter “Choyi”).

*Examiner relies on the provisional application from Choyi (61/809,067), which was filed on April 5, 2013.  This date is the effective filing date for Choyi’s patent application publication.

Regarding claim 1, Choyi teaches:
 A management server (fig. 10A, eNB 1002, par 34; i.e. ProSe server or eNB) in a mobile communication system (fig. 3) including a plurality of User Equipment (UEs) (fig. 3) and a location server (fig. 10A, PSSF 202), the management server comprising: 
at least one processor (par 129; i.e. processor); and 
at least one memory coupled to the at least one processor (par 129, RAM), the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
receive first information based on location of the plurality of UEs from the location server (par 67; i.e. PSSF 202, which is located in eNB1002 (fig. 10A), receives a notification about proximity communications); 
perform a group creation upon reception of the first information (par 67; i.e. based on the notification, the PSSF initiates a proximity services key generation function so that UEs can engage in proximity communications with each other); and 
send, to a UE among the plurality of UEs, a message including a group ID (par 74; i.e. UEs in the group receive a common key or group key, Examiner notes that such group key is a group identifier)
Regarding claim 4, all claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 7, Choyi teaches:
A User Equipment (UE) among a plurality of User Equipment (UEs) in a mobile communication system (fig. 3) including a management server (fig. 10A, eNB 1002, par 34; i.e. ProSe server or eNB) and a location server (fig. 10A, PSSF 202), the UE comprising:
	at least one processor (par 129, processor); and
at least one memory (par 129, RAM) coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
receive a message from the management server, the management server receiving first information based on location of the plurality of UEs from the location server (par 67; i.e. PSSF 202, which is located in eNB1002 (fig. 10A), receives a notification about proximity communications), and perform a group creation upon reception of the first information (par 67; i.e. based on the notification, the PSSF initiates a proximity services key generation function so that UEs can engage in proximity communications with each other), 
wherein the message includes a group ID 

Regarding claim 10, all claim limitations are set forth and rejected as it has been discussed in claim 7.

Regarding claim 21, Choyi teaches:
21. The management server according to claim 1, wherein the message further includes a status (i.e. status such as joining or leaving a group ) based on the group creation (Choyi: par 78; i.e. notification indicates that a fifth UE has joined the group.).  

Regarding claim 22 and claim 23 and claim 24, all claim limitations are set forth and rejected as discussed in claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
June 14, 2022